Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Inagaki
(JP 2003106479A, hereinafter referred to as “Inagaki”), and in view of Stau (JP 201032052, hereinafter referred to as “Stau”).
Regarding claim 1, Inagaki discloses a clamp (Fig. 1, clamp 1) for clamping an object (Fig. 3, tube P) from an outer side of the object to fix the object while the object has a cross-section with a circular outer periphery (Fig. 3, tube P is circular in cross section and clamped by clamp 1 at outer side thereof; [0013] of English translation copy, tube body is gripped and clamped), the clamp comprising: a hard segment that is made of a hard material and is shaped in a tubular form ([0017] of English translation in page 4; outer frame 2 made of hard resin material/hard material); and a soft segment that is made of a soft material and is located on an inner side of the hard segment ([0017] of English translation in page 4; vibration absorber made of soft material; Fig. 1, vibration absorber 13 on inner side of 2), wherein: the soft segment (13) includes: an arcuate portion which has an inner edge that is arcuate (Figs 1 and 2, [0017] in page 4 in English translation describes lower vibration absorber 15 of vibration absorber 13 joined to lower semi-annular portion 11 of outer frame 2); and a plurality of projections (Figs 1 and 2, ribs 16) which project inwardly from the arcuate portion (Fig. 2, 16 projecting from 15) and are configured to urge the object (abstract, ribs 16 hold the pipe body); However, Inagaki fails to disclose and each of the plurality of projections has a relief hole that extends through the projection such that the relief hole has a shape that corresponds to an outer shape of the projection.  However, Stau teaches and each of the plurality of projections (Figs 1 and 4, bridges 52) has a relief hole (Fig. 1, cavity 54) that extends through the projection (52, Figs 1, 4, 5) such that the relief hole (54) has a shape that corresponds to an outer shape of the projection (54 shape match to 52).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki by Stau based on the express teachings of Stau in [0047] and English translation copy in page 4, lines 40-44 which describes of advantages in increase in retention force and shown by FIG. 1, the bridge 52 and the web 50 can be pressed against each other in the radial direction (especially for the cavity 54 formed by the bridge 52).

Regarding claim 2, Inagaki fails to disclose wherein in each of the plurality of projections, the relief hole has an outer edge that is arcuate, and the outer edge of the relief hole is coaxial with the inner edge of the arcuate portion and has a radius of curvature which is equal to a radius of curvature of the inner edge of the arcuate portion.  However, Stau teaches wherein in each of the plurality of projections (Fig. 1, bridges 52), the relief hole (cavity 54) has an outer edge that is arcuate (Figs 1 and 4, edge of 54 in middle of 52 is concaved/curved ), and the outer edge of the relief hole is coaxial with the inner edge of the arcuate portion (see annotated figure A below, center of radius for both arcuate outer edge of relief hole and inner edge of arcuate portion is same) and has a radius of curvature which is equal to a radius of curvature of the inner edge of the arcuate portion (see annotated figure A below). 

Annotated figure A of partial view of Fig. 4 of Stau

    PNG
    media_image1.png
    355
    679
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki by Stau based on the same rationale as previously discussed for claim 1 above, thereby omitted for brevity.

Regarding claim 3, Inagaki fails to disclose wherein: each of the plurality of projections has: a couple of side portions (see annotated figure B below) which are respectively located on two opposite sides of the relief hole of the projection (see annotated figure B below); and a distal end portion which is located on a distal end side of the relief hole of the projection (see annotated figure B below); and the couple of side portions and the distal end portion of each of the plurality of projections have a wall thickness that is equally set for the couple of side portions and the distal end portion of each of the plurality of projections (see annotated figure B below).  However, Stau teaches wherein: each of the plurality of projections (Fig. 1, bridges 52) has: a couple of side portions which are respectively located on two opposite sides of the relief hole of the projection (see annotated figure B below); and a distal end portion which is located on a distal end side of the relief hole of the projection (see annotated figure B below); and the couple of side portions and the distal end portion of each of the plurality of projections have a wall thickness that is equally set for the couple of side portions and the distal end portion of each of the plurality of projections (see annotated figure B below, side portions and distal end portion of projection have approximately same thickness).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki by Stau based on the same rationale as previously discussed for claim 1 above, thereby omitted for brevity.
Annotated Figure B of partial view of Fig. 4 of Stau

    PNG
    media_image2.png
    657
    714
    media_image2.png
    Greyscale

Regarding claim 4, Inagaki discloses wherein: each of the plurality of projections has a lip that is configured to contact the object (Fig. 3, given that “lip” is not further defined to be a separate structural element from projection, thus “lip” can be interpreted ; 10 a distal end of the lip of each of the plurality of projections is located along an imaginary circle that is coaxial with the inner edge of the arcuate portion (Fig. 2,  distal end of 16 is along imaginary circle shown by curved lines for diameter Dk and outer diameter of tube body Dp, which is coaxial with curved edge of part of vibration absorber 13 located below the ribs 16); 
While Inagaki does not expressly disclose and there is satisfied a relationship of 6.4%  
    PNG
    media_image3.png
    33
    46
    media_image3.png
    Greyscale
 9.6% where a is a value which is obtained by dividing the wall thickness by a radius of the imaginary circle.   However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify or change the wall thickness of projections 16 of Inagaki, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chou CN 106641455A discloses an automotive refrigerant tube clamp with soft material projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        /TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632